TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00267-CV



                                    Frank Herrera, Appellant

                                                 v.

                                     State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GV-07-000196, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A copy of Frank Herrera’s notice of appeal was filed with this Court on

April 24, 2008. On June 3, 2008, and again on June 30, 2008, this Court received notice from the

district clerk’s office of Travis County that Herrera had not paid or made arrangements to pay for

the clerk’s record. On June 30, 2008, this Court sent notice to Herrera that if he did not submit a

status report to this Court by July 10, 2008, this appeal would be dismissed for want of prosecution.

To date, Herrera has not responded to this Court’s notice. Accordingly, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b), (c).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: August 12, 2008